            Case 2:20-cv-07076-JMV-JBC Document 16 Filed 06/26/20 Page 1 of 2 PageID: 156




                                                                                                         Jason N. Silberberg, Esq.
                                                                                                             direct: 973.852.8368
                                                                                                      jsilberberg@frierlevitt.com

              June 26, 2020

              Via ECF Only
              The Honorable John M. Vazquez, U.S.D.J.
              United States District Court for the District of New Jersey
              Martin Luther King Building & Courthouse
              50 Walnut Street
              Newark, NJ 07101

                    RE:      Salerno Medical Associates, LLP v. Integrity Practice Solutions, LLC, Integrity Medical
                             Systems, LLC, Chintan Trivedi, John Does 1-10, and ABC Corporations 1-10
                             Dkt. No.: 1:10-cv-07076-JMV-JBC
                             June 25, 2020 Conference

              Dear Judge Vazquez:

                      As Your Honor is aware, we represent Defendants Integrity Practice Solutions, LLC, Integrity
              Medical Systems, LLC, and Chintan Trivedi (collectively, “IMS”) in the above-captioned matter.
              During yesterday’s telephone conference, Your Honor requested that Defendants submit a copy of an
              email reflecting Defendants’ good faith and reasonable efforts to verify and (if verified) address
              Plaintiff’s ongoing allegations of connectivity issues. We do so here.

                      Attached as Exhibit A is a true and accurate copy of an email chain in which, as described
              yesterday, Defendants request Plaintiff to provide information/records, including usernames and
              corresponding time of (alleged) connectivity errors. The language referencing the request for
              usernames and time of error has been highlighted for Your Honor’s convenience. We would note that
              Plaintiff’s response to Defendants’ request, despite having represented to this Court that “at any single
              point in time during regular business hours, approximately between 30-50 of SMA’s users are unable
              to log into the Meditab EMR software” and that such “periods of disruptions last, on average, between
              twenty to ninety minutes . . . during regular business hours[,]” 1 was that doing so would “require an
              inordinate amount of our client’s time . . .” Exhibit A. It bears noting that despite Plaintiff’s rejection
              of Defendants’ request for this information, Defendants, seeking in good faith to resolve the matter
              prior to yesterday’s teleconference, requested that it be provided a second time and, yet again, Plaintiff
              rejected the request out of hand, characterizing it as a “demand[] . . . designed only to delay and to
              force SMA to submit to . . . attempted extortion.” A true and accurate copy of this subsequent
              exchange is attached hereto as Exhibit B.


1
    Declaration of Luz Capcha, (ECF No. 1-3) at ¶11-12; see also Brief to Application for Preliminary Injunction (ECF No. 4-1) at pp 8-9


                                                         Pine Brook |New York City
                            84 Bloomfield Avenue, Pine Brook, New Jersey 07058 ‫ ׀‬t 973-618-1660 ‫ ׀‬f 973.618.0650
                                                      Please respond to New Jersey office
                                                            www.FrierLevitt.com
Case 2:20-cv-07076-JMV-JBC Document 16 Filed 06/26/20 Page 2 of 2 PageID: 157




         As Your Honor will recall, counsel for Plaintiff conceded on the record that we had, in fact,
 made a username and time of error request (after initially vigorously denying it), but then went on to
 represent that such information had been previously provided to my client prior to the filing of this
 action. What we noted then, we reiterate now: IMS is unaware of any such communication. That said,
 to the extent IMS is mistaken and usernames and times of error had previously been provided, IMS
 will rapidly and in good faith use this information to verify and (assuming verified) address any such
 connectivity issues.

        In light of the foregoing, IMS would respectfully request that Your Honor grant Defendants a
 reasonable extension to file a response to Plaintiff’s forthcoming (and as yet unseen) Amended
 Complaint and Application for Preliminary Injunction.


                                                    Respectfully submitted,

                                                    FRIER & LEVITT, LLC

                                                    /s/ Jason N. Silberberg, Esq.
                                                    Jason N. Silberberg, Esq.
                                                    Michelle L. Greenberg, Esq.
                                                    84 Bloomfield Avenue
                                                    Pine Brook, NJ 07058
                                                    jsilberberg@frierlevitt.com
                                                    mgreenberg@frierlevitt.com
                                                    P: (973) 618-1660
                                                    F: (973) 618-0650




                                        www.FrierLevitt.com
